Citation Nr: 0910546	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  03-08 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to 
December 1968.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in 
December 2006.  This matter was originally on appeal from a 
July 2002 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f) (2008). With regard to the 
third PTSD criterion, evidence of in-service stressors, the 
evidence necessary to establish that the claimed stressor 
occurred varies depending on whether it can be determined 
that the Veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(1).

The Veteran has contended that, while he was stationed in 
Iwakuni, Japan, during the summer of 1968 he witnessed a C-
130 plane crashing into a mountain and was sent to retrieve 
the bodies.  In support of such stressor, T.J., a fellow 
service member, submitted a statement in which he indicated 
that, during the winter of 1967-1968, a P-3 Orion with a full 
crew crashed into a mountain on a small island about 15 to 20 
miles from Iwakuni. He stated that the entire crew of 19, who 
were known by some or all of the Veteran's unit, perished in 
the crash and that the Veteran was assigned to recover the 
bodies of those who died.

The Veteran's DD 214 form reveals that he entered active 
service with the United States Navy on January 6, 1966, and 
was separated on December 20, 1968.  Such form indicates that 
the Veteran had one year, five months, and twelve days of 
foreign and/or sea service.  His last duty assignment and 
major command was Marine Air Station, Iwakuni, Japan. 

The Veteran's service personnel records reflect that he 
served at the Marine Corps Air Station in Iwakuni, Japan, 
from June 25, 1967, to December 6, 1968. Also, these records 
show that, in January 1967, the Veteran was awarded the Air 
Force Outstanding Unit Award for service with the Naval Air 
Transport Wing, Pacific, during the period June 15, 1964, to 
June 14, 1966.  Specifically, such citation indicated that 
the unit distinguished itself by exceptionally meritorious 
service in support of military operations during such time 
period.  Personnel of the unit performed with marked 
distinction in the airlift support of Southeast Asia 
operations and in some of the nation's largest air movements 
of troops and equipment.  While doing so, it was noted that 
members of the unit met the many challenges associated with 
their conversion from a passenger to the C-130 tactical 
aircraft and consistently overflew their programmed flying 
hours without an accident or incident.

In November 2005, the United States Army and Joint Services 
Records Research Center (JSRRC) reported that the Veteran's 
claim was coordinated with the Naval Historical Center (NHC), 
Aviation Branch, Washington Navy Yard, Washington, D.C.  NHC 
indicated that, according to the Naval Air Transport Wing 
Pacific command historical reports for 1967 (dated June 6, 
1967), both the wing and the VR-8 squadron were to 
disestablish June 30, 1967.  The NHC also stated that there 
were 11 mishaps at Iwakuni during the period June 6, 1967, to 
December 6, 1968.  JSRRC indicated that, in order to conduct 
further research, the Veteran should provide specific dates 
within a 60 day time period, the type of aircraft, the 
squadron designation the aircraft was assigned to, and full 
names of casualties.

In January 2006, the Veteran indicated that the naval 
aircraft that crashed was a P-3A and the crash occurred 
between November and early December 1967.  He further stated 
that, to the best of his recollection, approximately 12 
people were on board and one survived the crash, but later 
died from exposure.  The Veteran stated that one of the 
crewmen was nicknamed Red and had been assigned to either VP- 
4 or VP-48 squadron.  In connection with such statement, the 
Veteran submitted a photograph showing what appears to be 
plane wreckage behind an enclosed fence.  There was no 
identifying information contained in the picture, to include 
the location, dates, or description of the wreckage.

Thereafter, the RO conducted further research that revealed 
that there was a VP-4 squadron, but no VP-48 squadron, that 
VP-4 history from Patrol Squadron histories did not show that 
VP-4 was deployed to Iwakuni during the Veteran's designated 
time period of November to early December 1967, and that 
rather, such showed that they were deployed from January 31, 
1967, to August 1, 1967, and from August 1, 1968, to February 
1, 1969, to Iwakuni.

In December 2006, the Board denied service connection for 
PTSD concluding that there was no evidence of record 
verifying the Veteran's claimed in-service stressor of 
witnessing a plane crash and being a member of the crew sent 
to retrieve the bodies, and, as such, VA was unable to 
confirm that the Veteran's alleged stressor actually took 
place.

The Veteran appealed his claim to the Court, and in a July 
31, 2008, Memorandum Decision; the Court vacated the Board's 
December 2006 decision and remanded the matter to the Board 
for further adjudication.  The Court noted that the Board 
determined that the Secretary had satisfied his duty to 
assist and found that the Veteran had not identified "any 
additional relevant outstanding records that need to be 
obtained for an equitable disposition of his claims."  
However, the Court determined that although the Veteran did 
not provide the names of any casualties in response to the 
December 2005 request for information, he did supply the RO 
with the approximate date of the plane crash, the type of 
plane, and the squadron designation, in addition to providing 
photocopied pictures that he stated were of the plane 
wreckage as well as Internet materials documenting a plane 
crash as described by him.  The Court noted that the RO did 
not make a subsequent request for information from the JSRRC 
to attempt to verify the Veteran's claimed in-service 
stressor but undertook its own Internet research to conclude 
that the event as described by the Veteran could not be 
verified.  The Court noted that it is the JSRRC, and not the 
RO, that is charged with verifying the Veteran's identified 
stressor(s) and that upon receipt of the requested 
information, the RO should have made a second request for 
information from the JSRRC and that the failure to do so was 
a violation of the duty to assist.

The Court also noted that the Veteran argued that VA erred by 
failing to develop the additional/alternative stressor of his 
plane being shot at and his witnessing of other planes being 
shot down as related in the March 2002 private psychological 
evaluation form and that this issue could be addressed in the 
first instance on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded 
another opportunity to provide any 
additional information he can remember 
regarding his claimed stressors.  The 
Veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as the names 
of casualties and identifying information 
concerning any other individuals involved 
in the events, including their ranks, 
units of assignments, or any other 
identifying details.

2.  With any additional information 
secured, the RO should review the file 
and prepare a summary of all the claimed 
stressors, including the "alternative" 
stressor provided in the March 2002 
private psychological evaluation.  This 
summary must be prepared whether or not 
the Veteran provides an additional 
statement, as requested above.  This 
summary, a copy of the Veteran's DD 214, 
and all associated service documents 
should be sent to the JSRRC, and any 
other appropriate agency for verification 
of the alleged stressful events in 
service.  JSRRC, and any other agency, 
should be provided with a copy of any 
information obtained above and should be 
requested to provide any additional 
information that might corroborate the 
Veteran's alleged stressors.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




